DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the adding claim 9 and canceling claim 2 by the amendment submitted by the applicant(s) filed on June 28, 2022.  Claims 1 and 3 – 9 are pending in this application.

Drawings
The previous drawing objections are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 6 and 8 – 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020).


    PNG
    media_image1.png
    195
    659
    media_image1.png
    Greyscale


Annotation Figure 4B

    PNG
    media_image2.png
    235
    693
    media_image2.png
    Greyscale


Regarding claim 1, Menezo discloses a photonic circuit, comprising: 
an amplifying medium with Ill-V heterostructure (see Annotation Figure 4B, Character 310 (include a first semi-conducting zone (341) with a first type of conductivity formed in a first semiconducting layer (340), a gain medium (321) formed in a second semiconducting layer (320) and a third semi-conducting zone (331) formed in a third semiconducting layer (330), Abstract and paragraphs [0188 – 0192]),
an optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210, the reference called “silicon waveguide (200) and first silicon layer (210)”, Abstract and paragraphs [0136, 0140 and 0260 – 0262]) locally facing the amplifying medium (see Annotation Figure 4B, Character 310) at an overlap zone (see Annotation Figure 4B, Character 1000), the optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210) comprising a coupling section (see Figure 4A and Annotation Figure 4B, Character 213, the reference called “third waveguide section”, Abstract and paragraphs [0140 and 0260 – 0262]) facing a central portion (see Annotation Figure 4) of the amplifying medium (see Annotation Figure 4B, Character 310), a propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215, the reference called ‘first waveguide section (211) and fifth waveguide sections (215)”, Abstract and paragraphs [0140, 0154 and 0165]) outside the overlap zone (see Annotation Figure 4B, Character 1000) and a modal transition section (see Figure 4A and Annotation Figure 4B, Characters 212 and 214, the reference called “second waveguide section (212) and fourth waveguide section (214)”, Abstract and paragraphs [0140, 0154, 0161 and 0165]) arranged between the coupling section (see Figure 4A and Annotation Figure 4B, Characters  213) and the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215) at one end of the overlap zone (see Annotation Figure 4B, Character 1000), 
wherein the modal transition section (see Figure 4A and Annotation Figure 4B, Characters 212 and 214, the second waveguide section (see Figure 4A, Character 212) and fourth waveguide section (see Figure 4A, Character 214) and the shapes of the first and second ends of the active structure (see Figure 4A, Character 310), enable the formation of a first optical transition zone (see Figure 4A, Character 312), and a second optical transition zone (see Figure 4A, Character 314)) of the optical wave guide (see Figure 4A and Annotation Figure 4B, Character 210) widens progressively over its entire length from the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215) to the coupling section (see Figure 4A and Annotation Figure 4B, Character 213).
Menezo do not explicitly discloses the modal transition section is conformed to achieve coupling of an antisymmetric mode between the propagation section and the coupling section.    The applicant disclosure on Figure 6, pages 6 – 7, 4th full paragraph (Pub. No. 2021/0083456, paragraph [0039]) teach coupling the antisymmetric mode between the passive silicon guide and the active III-V guide by means of a modal transition section that makes an adiabatic transition of the antisymmetric mode between two states. The transition section (32) is made by increasing the width of the silicon guide over its entire length from the passive section (34) towards the hybrid active section (31) as shown in Figure 6.  This antisymmetric coupling occurs as a function of the modal region changing from small near the active area to large.  However, it was shown above that Menezo teach on Figure 4A the same transition of the modal region changing from small near the active area to large.  These features are implicitly taught the modal transition section is conformed to achieve coupling of an antisymmetric mode between the propagation section and the coupling section as is claimed.

Regarding claim 4, Menezo discloses an optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220 and paragraphs [0260 – 0262]) configured to form a resonant cavity (see paragraph [0101 – 0104 and 0201]) for the amplifying medium (see Annotation Figure 4B, Character 310).

Regarding claim 5, Menezo discloses the optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220) comprises a distributed reflector (see Figure 4A and Annotation 4B, Character 223, the reference called “distributed bragg grating” and paragraphs [0011, 0055 – 0057 and 261] formed in the coupling section (see Figure 4A and Annotation Figure 4B, Character 213).

Regarding claim 6, Menezo discloses the optical feedback structure (see Figure 4A and Annotation Figure 4B, Character 220) comprises a reflector (see paragraphs [0061 and 0182]) located in the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215).

Regarding claim 8, Menezo discloses the optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210) is made of silicon or silicon-germanium (see Title and paragraphs [0002, 0136 and 0140]).

Regarding claim 9,  Menezo discloses a photonic circuit, comprising: 
an amplifying medium with III-V heterostructure (see Annotation Figure 4B, Character 310 (include a first semi-conducting zone (341) with a first type of conductivity formed in a first semiconducting layer (340), a gain medium (321) formed in a second semiconducting layer (320) and a third semi-conducting zone (331) formed in a third semiconducting layer (330), Abstract and paragraphs [0188 – 0192]), 
an optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210, the reference called “silicon waveguide (200) and first silicon layer (210)”, Abstract and paragraphs [0136, 0140 and 0260 – 0262]) locally facing the amplifying medium (see Annotation Figure 4B, Character 310) at an overlap zone (see Annotation Figure 4B, Character 1000), the optical wave guide (see Figure 4A and Annotation Figure 4B, Characters 200 and 210) comprising a coupling section (see Figure 4A and Annotation Figure 4B, Character 213, the reference called “third waveguide section”, Abstract and paragraphs [0140 and 0260 – 0262]) facing a central portion (see Annotation Figure 4) of the amplifying medium (see Annotation Figure 4B, Character 310), a propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215, the reference called ‘first waveguide section (211) and fifth waveguide sections (215)”, Abstract and paragraphs [0140, 0154 and 0165]) outside the overlap zone (see Annotation Figure 4B, Character 1000) and a modal transition section (see Figure 4A and Annotation Figure 4B, Characters 212 and 214, the reference called “second waveguide section (212) and fourth waveguide section (214)”, Abstract and paragraphs [0140, 0154, 0161 and 0165]) arranged between the coupling section (see Figure 4A and Annotation Figure 4B, Characters  213) and the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215) at one end of the overlap zone (see Annotation Figure 4B, Character 1000),
wherein the modal transition section (see Figure 4A and Annotation Figure 4B, Characters 212 and 214, the second waveguide section (see Figure 4A, Character 212) and fourth waveguide section (see Figure 4A, Character 214) and the shapes of the first and second ends of the active structure (see Figure 4A, Character 310), enable the formation of a first optical transition zone (see Figure 4A, Character 312), and a second optical transition zone (see Figure 4A, Character 314)) of the optical wave guide (see Figure 4A and Annotation Figure 4B, Character 210) widens progressively over its entire length from the propagation section (see Figure 4A and Annotation Figure 4B, Characters  211 and 215) to the coupling section (see Figure 4A and Annotation Figure 4B, Character 213).
Menezo do not explicitly discloses the modal transition section is conformed to achieve coupling of an antisymmetric mode between the propagation section and the coupling section and the modal transition section has a profile corresponding to an arc tangent curve.  The applicant disclosure on Figure 6, pages 6 – 7, 4th full paragraph (Pub. No. 2021/0083456, paragraph [0039]) teach coupling the antisymmetric mode between the passive silicon guide and the active III-V guide by means of a modal transition section that makes an adiabatic transition of the antisymmetric mode between two states. The transition section (32) is made by increasing the width of the silicon guide over its entire length from the passive section (34) towards the hybrid active section (31) as shown in Figure 6.  This antisymmetric coupling occurs as a function of the modal region changing from small near the active area to large.  Also, for example the profile shown in Figure 6 could be of the arc tangent type.   However, it was shown above that Menezo teach on Figure 4A the same transition of the modal region changing from small near the active area to large.  These features are implicitly taught the modal transition section is conformed to achieve coupling of an antisymmetric mode between the propagation section and the coupling section, and the modal transition section has a profile corresponding to an arc tangent curve as is claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020) in view of S. Keyvaninia et al. (Heterogeneously integrated III-V/silicon distributed feedback lasers, applicant submitted in the IDS, filed on September 09, 2020).


Annotation Figure 2a

    PNG
    media_image3.png
    288
    546
    media_image3.png
    Greyscale


Regarding claim 3, Menezo discloses the amplifying medium (see Annotation Figure 4B, Character 310).
Menezo discloses the claimed invention except for the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section.   Keyvaninia teaches the amplifying medium (see Annotation Figure 2a, Character 50’, the reference/NLP called “Tapered III-V active device) comprises a transition section (see Annotation Figure 2a, Character 100’), the width of which reduces from said central portion towards the propagation section (see Annotation Figure 2a, Character 200’).  However, it is well known in the art to modify the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section as discloses by Keyvaninia in (see Annotation Figure 2 and page 5435, left column, lines 4 – 26).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the amplifying medium comprises a transition section, the width of which reduces from said central portion towards the propagation section as suggested by Keyvaninia to the device of Menezo, to achieve a high-efficiency, low-reflection power transfer from the III-V laser mesa to the silicon waveguide and the taper structure has no impact on the internal loss (and hence the threshold current density) of the laser cavity.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menezo et al. (US 20180212399, applicant submitted in the IDS, filed on September 09, 2020).

Regarding claim 7, Menezo discloses the claimed invention except for the optical feedback structure is a ring.   Menezo on paragraph [0013] discloses that the photonic devices can have a ring resonator.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the optical feedback structure is a ring to the device of Menezo, in order to provide a resonant wavelength with low dispersion.

Response to Arguments
            Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.  Applicant argument:  “The cited references do not teach or render obvious that "the modal transition section is conformed to achieve coupling of an antisymmetric mode between he propagation section and the coupling section.  Nevertheless, the action alleges that the present application describes this feature is a result of "a modal transition section that makes an adiabatic transition of the antisymmetric mode between two states" and that Menezo Fig. 4A teaches such a transition. Therefore, the action concludes that the claimed "features are implicitly taught" due to Menezo's disclosed transition.  For a reference to anticipate a claimed feature, that reference must explicitly, implicitly, or inherently teach the feature. In this case, the action acknowledges the teaching is not explicit. An implicit teaching is one that "one skilled in the art would reasonably be expected to draw [from the reference]." As such, one of ordinary skill in the art could not possibly infer the claimed coupling based on the transition shown in Menezo because that person would be unaware of the relationship. In view of this, Menezo cannot imply the claimed feature as claimed. Finally, an inherent teaching requires that the feature necessarily exist in the prior art reference. Therefore, the mere existence of a continuous increase does not necessarily mean that coupling exists. And Menezo does not describe any combination of structural features that do necessarily produce the claimed coupling, and is silent regarding the claimed coupling.”  
The examiner disagrees with the applicant's argument, since the prior art does teach or suggest as claimed as stated in the rejection above.  A prior art or reference need not teach or suggest a limitation for this limitation to be inherent (MPEP 2112 II/III). The examiner does not rely on an overall (generic) design.  Examiner relying on a specific design in the reference, which is understood to operate in the same manner as the applicant's invention as was outlined in the previous rejection (MPEP 2112 IV).  Applicant did not provide any evidence or reason why the references used in the last Office Action are not good or valid (MPEP 2112 V). 

From MPEP 716.01(c)    Probative Value of Objective Evidence 
I.    To be of probative value, any objective evidence should be supported by action proof. 
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).

II.    Attorney arguments cannot take the place of evidence. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.

From MPEP 2122 Requirements of Rejection Based on Inherency; Burden of Proof
II.    Inherent feature need not be recognized at the time of the invention. 
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) ("If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics."); Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known."); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound "inherently" anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound "inherently results in at least trace amounts of" the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate); In re Omeprazole Patent Litigation, 483 F.3d 1364, 1373, 82 USPQ2d 1643, 1650 (Fed. Cir. 2007) (The court noted that although the inventors may not have recognized that a characteristic of the ingredients in the prior art method resulted in an in situ formation of a separating layer, the in situ formation was nevertheless inherent. "The record shows formation of the in situ separating layer in the prior art even though that process was not recognized at the time. The new realization alone does not render that necessary [sic] prior art patentable.").

V.   Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  

"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
In Fitzgerald, the claims were directed to a self-locking screw-threaded fastener comprising a metallic threaded fastener having patches of crystallizable thermoplastic bonded thereto. The claim further specified that the thermoplastic had a reduced degree of crystallization shrinkage. The specification disclosed that the locking fastener was made by heating the metal fastener to melt a thermoplastic blank which is pressed against the metal. After the thermoplastic adheres to the metal fastener, the end product is cooled by quenching in water. The examiner made a rejection based on a U.S. patent to Barnes. Barnes taught a self-locking fastener in which the patch of thermoplastic was made by depositing thermoplastic powder on a metallic fastener which was then heated. The end product was cooled in ambient air, by cooling air or by contacting the fastener with a water trough. The court first noted that the two fasteners were identical or only slightly different from each other. "Both fasteners possess the same utility, employ the same crystallizable polymer (nylon 11), and have an adherent plastic patch formed by melting and then cooling the polymer." Id. at 596 n.1, 619 F.2d at 70 n.1. The court then noted that the Board had found that Barnes’ cooling rate could reasonably be expected to result in a polymer possessing the claimed crystallization shrinkage rate. Applicants had not rebutted this finding with evidence that the shrinkage rate was indeed different. They had only argued that the crystallization shrinkage rate was dependent on the cool down rate and that the cool down rate of Barnes was much slower than theirs. Because a difference in the cool down rate does not necessarily result in a difference in shrinkage, objective evidence was required to rebut the 35 U.S.C. 102 /103  prima facie case.
In Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed.Cir.1997), the court held that applicant’s declaration failed to overcome a prima facie case of anticipation because the declaration did not specify the dimensions of either the dispensing top that was tested or the popcorn that was used. Applicant’s declaration merely asserted that a conical dispensing top built according to a figure in the prior art patent was too small to jam and dispense popcorn and thus could not inherently perform the functions recited in applicant’s claims. The court pointed out the disclosure of the prior art patent was not limited to use as an oil can dispenser, but rather was broader than the precise configuration shown in the patent’s figure. The court also noted that the Board of Patent Appeals and Interferences found as a factual matter that a scaled-up version of the top disclosed in the patent would be capable of performing the functions recited in applicant’s claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference US 20150207296 disclose a wavelength tunable silicon-on-insulator laser comprising: a laser cavity including: a semiconductor gain medium having a front end and a back end; and a phase-tunable waveguide platform coupled to the front end of the semiconductor gain medium; wherein the phase-tunable waveguide platform includes a first Distributed Bragg Reflector (DBR) and a second Distributed Bragg Reflector (DBR).  Reduced waveguide dimensions can produce phase modulators with faster tuning speeds and lower power consumption, at the expense of adding the additional loss introduced by the mode transformer to the laser cavity.
The reference US 20220050247 discloses an optoelectronic device including a mode converter.  
The reference US 20200067274 discloses a quantum dot comb laser includes a body defining a lasing cavity and an extension defining an external cavity, the FSR of the lasing cavity being an inverse of an integer multiple of the FSR of the external cavity.  Mode conversions typically occur at changes in the width of the waveguide, whether in the Si layer or in the III-V material of the lasing cavity.
The reference US 20160164246 discloses the transition region may be a mode transformer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





      /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828